Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how therapeutic ultrasonic transducer could acquires images. It should be imaging transducer acquires images. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	

s 1, 5 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)) and in view of Aida et al. (US 5,590,653). 

3.	Addressing claim 1, Grandia discloses an apparatus for treating vascular thrombosis with ultrasound, comprising: 
a therapeutic ultrasonic transducer (TUT), suitable for generating focused ultrasonic waves (OUF) that propagate along an emission axis (AE) (see Figs. 1 and 3, element 18);
an imaging ultrasonic transducer (TU) associated with the therapeutic ultrasonic transducer, suitable for acquiring two- or three-dimensional images (Im) of a region (RAT) to be treated of a human or animal body (C), the region to be treated including a focal spot (TFU) of the therapeutic ultrasonic transducer (see Figs. 1 and 3, 68a and 16);
a motorized mechanical system (SMM) suitable for moving the therapeutic ultrasonic transducer and the imaging ultrasonic transducer translationally along at least a first axis of movement (AD1) parallel to said emission axis, and translationally or rotationally along or about a second axis of movement (AD2) not parallel to the first (see Figs. 1, 4, col. 6, lines 35-45, move linear and move in depth position; move linear is parallel to AD2 direction (not parallel to AD1) and move in depth is parallel to AD1 direction); 
an electronic control system (SEC) configured to: drive the motorized mechanical system so as to perform a scan of the region to be treated while keeping constant, with a predefined tolerance, a distance between the imaging ultrasonic transducer and a surface (SC) of the human or animal body (see Figs. 1, 4 and col. 6, lines 35-40; elements 50, 90 and 92); 
drive the means for moving the focal spot of the therapeutic ultrasonic transducer so as to control the position of the focal spot along the emission axis during said scan (see Figs. 1, 4 and col. 6, lines 35-40; elements 50, 90 and 92).

Grandiar does not explicitly disclose a means (SMDR, FEF) for moving the focal spot of the therapeutic ultrasonic transducer along the emission axis with respect to the imaging ultrasonic transducer. In the same field of endeavor, Aida discloses a means (SMDR, FEF) for moving the focal spot of the therapeutic ultrasonic transducer along the emission axis with respect to the imaging ultrasonic transducer (see Fig. 1 and col. 7, lines 23-40, element 17 move the therapeutic transducer while imaging probe could move up and down or rotate therefore they move with respect to each other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grandia to have a means (SMDR, FEF) for moving the focal spot of the therapeutic ultrasonic transducer along the emission axis with respect to the imaging ultrasonic transducer as taught by Aida because this allow imaging transducer 

4.	Addressing claims 5, 14 and 17, Grandia discloses:
wherein the electronic control system is also configured to drive the means for moving the focal spot of the therapeutic ultrasonic transducer in such a way that said focal spot follows a predefined path (CTF) inside said human or animal body during the scan (see col. 6, lines 35-45; deepest and move up);
wherein the imaging ultrasonic transducer is arranged at the center of the therapeutic ultrasonic transducer (see Fig. 1; element 68b is center of 18);
wherein said therapeutic ultrasonic transducer is suitable for generating focused ultrasonic waves at a frequency higher than or equal to 2 MHz (see col. 2, lines 55-60).

Addressing claims 10-13 and 15-16, Aida discloses:
wherein the therapeutic ultrasonic transducer is a multi-element transducer and the means for moving its focal spot comprises an electronic beam former (FEF) configured to drive the elements (E1, E2, E3, E4) of said transducer with variable delays in order to emit the focused ultrasonic waves with an adjustable focal length (see Fig. 19, 125 therapeutic transducer has many elements; moving focus spot and adjust focal length with driving circuit and delay circuit 127 and 140);
wherein the therapeutic ultrasonic transducer is a concentric multi-ring transducer (see Figs. 17-19, element 125);
wherein the means for moving the focal spot of the therapeutic ultrasonic transducer comprises a mechanical system (SMDR) allowing a relative movement, along said emission axis, of the therapeutic ultrasonic transducer and of the imaging ultrasonic transducer (see Figs. 1, 18-19 and col. 7, lines 23-40, element 17 move the therapeutic transducer while imaging probe could move up and down or rotate therefore they move with respect to each other; the focus could be adjust and move with element 17, 11, 12, 127, 136-137 and 140);
one of the preceding claims, wherein the imaging ultrasonic transducer extends beyond, in a direction parallel to said emission axis, the therapeutic ultrasonic transducer (see Fig. 1 and col. 7, lines 23-40; the imaging probe could move up and down to extends beyond in a direction parallel to emission axis);
an acoustic interface device (IA) suitable for coupling the focused ultrasonic waves generated by the therapeutic ultrasonic transducer to said surface of the human or animal body (see col. 19, lines 1-10 and Fig. 19; the water bag is an acoustic interface device);
wherein said motorized mechanical system has three degrees of freedom translationally and three degrees of freedom rotationally (see Figs. 1 and 18 and col. 7, lines 23-40; could rotate and move up and down).

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)), in view of Aida et al. (US 5,590,653) and further in view of Neff (US 2012/0022552 (provided in the IDS)). 

6.	Addressing claims 2-3, Grandia does not disclose imaging transducer with force sensor. Neff discloses imaging ultrasonic transducer against surface of the human or animal body during the scan with a constant force (force sensor) (see Fig. 1 and [0040-0041]; element 16 is imaging probe; using force sensors and compensated for with the aid of force regulation is having imaging device 16 apply to the object with constant force by sensing force). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grandia to have image with force sensor as taught by Neff because this allow the system detect movement and compensate for with the aid of force regulation to better position imaging probe (see [0040-0041]). 

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)) and in view of Aida et al. (US 5,590,653) and further in view of Okazaki (US 5,165,412). 

8.	Addressing claim 4, Grandia does not disclose detect/imaging surface and drive the scan. In the same field of endeavor, Okazaki discloses detect/imaging surface and drive the scan (see col. 3, lines 50-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)), in view of Aida et al. (US 5,590,653) and further in view of Son et al. (US 2015/0374342). 

10.	Addressing claim 6, Grandia does not disclose wherein the electronic control system is also configured to: a) drive the motorized mechanical system so as to perform a first scan of the region to be treated; b) during this first scan, acquire a plurality of images of said region while keeping the therapeutic ultrasonic transducer inactive; c) drive the motorized mechanical system so as to perform a second scan of the region to be treated; d) during this second scan, activate the therapeutic ultrasonic transducer and drive the means for moving its focal spot in such a way that said focal spot follows a predefined path inside said human body, which is identified from the images acquired during the first scan. Son discloses wherein the electronic control system is also configured to: a) drive the motorized mechanical system so as to perform a first scan of the region to be treated; b) during this first scan, acquire a plurality of images of said region while keeping the therapeutic ultrasonic transducer inactive; c) drive the motorized mechanical system so as to perform a second scan of the region to be treated; d) during this second scan, activate the therapeutic ultrasonic transducer and drive the means for moving its focal spot in such a way that said focal spot follows a . 

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)), in view of Aida et al. (US 5,590,653) and further in view of Moehring et al. (US 2004/0138563 (provided in the IDS)). 

12.	Addressing claim 18, Grandia does not disclose wherein the electronic control system and the imaging ultrasonic transducer are also configured to monitor . 

Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793